Citation Nr: 1218559	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  11-07 986	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as a result of in-service exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as a result of in-service exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of in-service exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a result of in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1955 to April 1959 and from July 1959 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board observes that, in his notice of disagreement, the Veteran appeared to raise a theory of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 by claiming that peripheral neuropathy was due to medication prescribed by VA.  The Board acknowledges that the RO has not considered this additional theory of entitlement.  However, in his substantive appeal, the Veteran only advanced the argument that his peripheral neuropathy was due to herbicide exposure.  In any event, as discussed below, the Veteran is withdrawing his pending appeal for peripheral neuropathy.  The Board interprets the Veteran's withdrawal to include all theories of entitlement and therefore, will not refer the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 to the RO for adjudication.


FINDING OF FACT

On May 2, 2012, prior to the promulgation of a decision in the appeal, the Board received written notification (dated on April 24, 2012) from the Veteran that he wished to withdraw from appellate review his appeal of the claims for service connection for peripheral neuropathy of the upper and lower extremities, to include as a result of in-service exposure to herbicides.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claims for service connection for peripheral neuropathy of the upper and lower extremities, to include as a result of in-service exposure to herbicides, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or his/her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal of his claims for peripheral neuropathy of the upper and lower extremities, to include as a result of in-service exposure to herbicides.  See statement dated on April 24, 2012 and received on May 2, 2012.  Hence, there remains no allegation of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

The appeal of the claim for service connection for peripheral neuropathy of the right upper extremity, to include as a result of in-service exposure to herbicides, is dismissed.


(CONTINUED ON NEXT PAGE)
The appeal of the claim for service connection for peripheral neuropathy of the left upper extremity, to include as a result of in-service exposure to herbicides, is dismissed.

The appeal of the claim for service connection for peripheral neuropathy of the right lower extremity, to include as a result of in-service exposure to herbicides, is dismissed.

The appeal of the claim for service connection for peripheral neuropathy of the left lower extremity, to include as a result of in-service exposure to herbicides, is dismissed.



		
THERESA M. CATINO 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


